COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00226-CV


$214.00 U.S. Currency, 1995            §    From the 297th District Court
Chevrolet, and Firearm With
Ammunition                             §    of Tarrant County (S-11299)

v.                                     §    September 25, 2014

The State of Texas                     §    Per Curiam



                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM